           Case 1:21-cv-01488-JPB Document 9 Filed 04/16/21 Page 1 of 5




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

 DORMAKABA USA INC.,
               Plaintiff,

         v.                                     CIVIL ACTION NO.
                                                1:21-cv-01488-JPB
 DORMAKABA USA CO INC,
 ROBERT THOMAS A/K/A JOHN
 DOE 1, XYZ CORP., AND JOHN
 DOES 2-10,
               Defendants.

                     TEMPORARY RESTRAINING ORDER

         Before the Court is Plaintiff Dormakaba USA Inc.’s (“Dormakaba”) Ex

Parte Application for a Temporary Restraining Order (“Application”) against

Defendants Dormakaba USA Co Inc (“Dormakaba Co”), Robert Thomas a/k/a

John Doe 1, XYZ CORP. and John Does 2-10 (collectively “Defendants”). ECF

No. 2. Having reviewed and fully considered the papers filed therewith and after

conducting a hearing on this matter, the Court enters this Temporary Restraining

Order Without Notice to Defendants, pursuant to Fed. R. Civ. P. 65(b), at the hour

of 1:45 PM on April 16, 2021. This Temporary Restraining Order shall expire

fourteen days from the date and time it is entered, absent a further order by this

Court.
           Case 1:21-cv-01488-JPB Document 9 Filed 04/16/21 Page 2 of 5




      1.      The Court has subject matter jurisdiction over this action, pursuant to

15 U.S.C. § 1121, and pursuant to 28 U.S.C. § 1331, insofar as some of the alleged

claims arise under the laws of the United States. The Court, in its discretion,

exercises pendant jurisdiction over the state-law claims alleged in the Complaint,

finding that those claims are so related to the federal-law claims that they form part

of the same case or controversy under Article III of the United States Constitution.

See 28 U.S.C. § 1367(a).

      2.      Dormakaba has established a substantial likelihood that it will prevail

on the merits. Based on the evidence submitted in support of the Application,

there is a substantial likelihood that Dormakaba will prove that it has a registered

and valid trademark and that Defendants have infringed on such trademark,

including by registering a company under the name “Dormakaba USA Co Inc” for

the purpose of deceiving Dormakaba’s customers and attempting to convert or

misappropriate Dormakaba’s funds.

      3.      Dormakaba has also established that immediate and irreparable injury,

loss or damage will result to it before Defendants can be heard on this matter.

Such harm includes depriving Dormakaba of the value of its intellectual property

rights, diluting and damaging its goodwill and leaving its customers vulnerable to a

fraudulent scheme.


                                          2
            Case 1:21-cv-01488-JPB Document 9 Filed 04/16/21 Page 3 of 5




       4.      Dormakaba’s counsel has represented in writing, pursuant to Federal

Rule of Civil Procedure 65(b), that it currently has no means of finding Defendants

given their use of a fictitious address for service of process and their efforts to

conceal their true identifies. The Court therefore finds that it is appropriate to issue

this Temporary Restraining Order without notice. Dormakaba is also concerned

that upon service of the Complaint, Defendants may close the banking accounts at

issue here or transfer funds outside of this Court’s jurisdiction, thereby preventing

Dormakaba’s recovery of damages.

       5.      This Temporary Restraining Order will not cause harm to Defendants,

but to the extent such harm might occur, the risk of harm is substantially

outweighed by the irreparable injuries Dormakaba will sustain if this Temporary

Restraining Order is not issued. This includes the harm to Dormakaba’s goodwill

and reputation and the damaging effects of unrestrained infringement, particularly

where, as here, the evidence before the Court indicates that Defendants have no

right to use Dormakaba’s trademark.

       6.      This Temporary Restraining Order is necessary to prevent irreparable

harm to Dormakaba, as described above.

       7.      This Temporary Restraining Order is consistent with the public

interest.


                                           3
           Case 1:21-cv-01488-JPB Document 9 Filed 04/16/21 Page 4 of 5




      8.      Accordingly, the Court hereby GRANTS Dormakaba’s Application

(ECF No. 2) and ORDERS specifically as follows:

              a. Defendants, their officers, agents, servants and employees and any
                 persons in active concert or participation with them, who receive
                 actual notice of this order by personal service or otherwise, are
                 restrained from:

                       i. directly or indirectly using Dormakaba’s trademark or the
                          name “Dormakaba USA Co Inc” or any substantially
                          similar name, in any manner whatsoever, including for
                          the purpose of banking services or other financial
                          activity;

                       ii. directly or indirectly, transferring, setting off, receiving,
                           changing, selling, pledging, assigning, liquidating or
                           otherwise disposing of, or withdrawing any assets or
                           property owned by, controlled by, held for the benefit of
                           Defendants or in the possession of Defendants, including,
                           but not limited to, cash, banking accounts, securities,
                           and/or other types of assets; 1 and

                      iii. directly or indirectly, destroying, mutilating, concealing,
                           altering, disposing of, or otherwise rendering illegible in
                           any manner, any books, records, documents,
                           correspondence, electronic files and other tangible or
                           intangible evidence relating to Defendants’ use of the
                           name “Dormakaba USA Co Inc.”

      9.      Pursuant to Federal Rule of Civil Procedure 65(c), the Court has

considered whether and in what amount Dormakaba should be required to give

security to pay the costs and damages sustained by any party found to have been


1
 This includes, but is not limited to, accounts held in the name of Dormakaba USA
Co Inc at J.P. Morgan Chase Bank and PNC Bank, N.A.

                                           4
        Case 1:21-cv-01488-JPB Document 9 Filed 04/16/21 Page 5 of 5




wrongly enjoined. In light of the facts shown by Dormakaba, including the lack of

any harm to Defendants as a result of this Temporary Restraining Order, the Court

finds and ORDERS that no security is necessary.

      SO ORDERED this 16th day of April, 2021.




                                        5
